Opinion filed May 21, 2009











 








 




Opinion filed May 21, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00133-CV
                                                    __________
 
                                   KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                 KAREN
Y. COREY-STEELE, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-105,220
 

 
                                            M
E M O R A N D U M     O P I N I O N
On
April 30, 2009, the clerk of this court wrote the parties stating that it
appeared this court did not have jurisdiction over this appeal and directing
Keith Russell Judd to respond showing grounds for continuing the appeal.  Judd
has responded contending that he filed in the trial court on April 14, 2009, a
motion asking the trial court to vacate its 1998 family violence order, that
his motion will be deemed denied after thirty days, and that this appeal will
be effective on May 14, 2009.  




Judd
has failed to invoke the jurisdiction of this court.  The appeal is dismissed
for want of jurisdiction.
 
PER CURIAM
 
May 21, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.